Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to applicant’s filing dated February 04, 2022. The following action is taken:
The claims cited in the present application are duplicate claims cited in the parent application 16/287936 filed on February 27, 2019 and were rejected by a first office action mailed March 04, 2021. Therefore the claims in the present application are rejected likewise in this office
action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 9, 10, 12-16, and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kogure (2006/0198275)
The reference shows a system comprising: a plurality of optical identifiers (any form of data or information such as bits or magnetic polarities)  see fig 2 element 22 as data shown in figs 2-6 each optical identifier comprising: an optical substrate (any material made for a disk, disc, medium) see fig 8; and  5a volume hologram in the optical substrate (holographic data) fig 2 element 22 is a hologram data medium; and a reader for the optical identifiers, the reader comprising: an illumination source see fig 1 element 10;  and a camera see fig 1 element 27, wherein the illumination source is configured to direct light into a selected one of the 10optical identifiers to produce an image of a corresponding one of the volume holograms at the camera see control elements 20, 21 and 9 of fig 1, and wherein the camera is configured to capture the image see fig 1 element 27, wherein the captured image is stored in a digital format by the system as shown in fig 1 storing the image data into a memory element 5 by processing the signal using element 28.
With respect to the limitations of claims 6 and 20. The “optical identifier” is merely a data or information on a medium that is supported or held on a spindle or table or container as cited in paragraph [0094] as for being positioned with respect to the light source element 10 fig 1 and camera element 27 of fig 1.
With respect to the limitations of claims 9 and 21. The limitation “code page” is merely data on a medium as shown in fig 7 and 8.
With respect to the limitation of claim 10. The limitation “code page’ is merely data on the medium having a plurality of pages see fig 9 with data shown in fig 6 with illuminating source element 10 and reference source light 20 and 21.
With respect to the limitations of claims 12 and 13 see element 10 of fig 1.
With respect to the limitations of claims 15 and 19. The claim merely read on inserting the medium container paragraph [0094] into the system of fig 1 in order to produce the data “identifiers” by light source element 10 and camera capturing element 27 in fig 1.
With respect to the limitation of claim 16. The laser source element 10 is ON producing a beam into the  medium 22 and the camera element 27 capture the image controlled by element 28 of fig 1.
With respect to the limitation of claim 18. The claim read on a shutter for laser control as shown by element 12 in fig 1.
With respect to the limitation of claim 19. The claim read on inserting the medium and turning the laser ON. The reference shows a laser controller 12 in fig 1 that is predicated on illuminating the laser onto the medium container paragraph [0094] 22 that is inserted into the system.
Claim Objections


 Claims 2-5, 7, 8, 11, 17, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The cited prior art does not show or teach a switch controlling the camera and the light source wherein only is operational when reading the data (claim 2).  The holder characteristics as cited in claim 7, the reader limitations as cited in claim 8,  plurality of optical identifies having different volume hologram than other plurality of optical identifiers as in claim 11, the turning OFF of the laser once the image is captured as in claim 17, the second light capturing laser as in claim 22, the automatic releasing and inserting of the second identifier based on image capturing as in claim 23.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference citing a holographic image on a substrate to be printed as shown in fig 3 of  2006/0250925.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NABIL Z HINDI whose telephone number is (571)272-7618. The examiner can normally be reached on MON-FRI from 5:30 AM to 1:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim, can be reached at telephone number 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/NABIL Z HINDI/Primary Examiner, Art Unit 2688